              CASE 0:07-cr-00412-ADM Doc. 85 Filed 12/04/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

United States of America,

                         Plaintiff,
                                                       MEMORANDUM OPINION
                 v.                                    AND ORDER
                                                       Criminal No. 07-412 ADM
Saladean Walker Salean,

                  Defendant.
______________________________________________________________________________

Saladean Walker Salean, pro se.
______________________________________________________________________________

                                        I. INTRODUCTION

          This matter is before the undersigned United States District Judge for a ruling on

Defendant Saladean Walker Salean’s (“Salean”) pro se Motion for Compassionate Release

[Docket No. 84] under 18 U.S.C. § 3582(c)(1)(A). For the reasons set forth below, the Motion is

denied.

                                        II. BACKGROUND

          On May 16, 2008, Salean entered a plea of guilty to being a felon in possession of a

firearm. Min. Entry [Docket No. 39]; Plea Agreement [Docket No. 40]. Salean was sentenced

on September 30, 2008. Min. Entry [Docket No. 50]; Sentencing J. [Docket No. 51]. The Court

determined Salean was an armed career criminal and sentenced him to the mandatory minimum

prison term of 180 months under 18 U.S.C. § 924(e)(1). Sentencing J. at 1–2.

          Salean is currently in custody at the Residential Reentry Center (“RRC”) in Minneapolis,

Minnesota. See Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last

visited Dec. 4, 2020). His projected release date is February 10, 2021. Id.

          Salean, age 49, now asks the Court to grant him compassionate release under 18 U.S.C.
            CASE 0:07-cr-00412-ADM Doc. 85 Filed 12/04/20 Page 2 of 3




§ 3582(c)(1)(A). He argues that extraordinary and compelling reasons warrant his immediate

release because he is concerned about contracting COVID-19 at the RRC.

                                        III. DISCUSSION

       Generally, a “court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). One of the few exceptions to this general rule is the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A). Under this provision, a court may reduce a term of

imprisonment if, “after considering the factors set forth in section 3553(a),” the court finds that

“extraordinary and compelling reasons” warrant a sentence reduction, “and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s applicable policy statement defines “extraordinary and

compelling” reasons to include serious medical conditions or cognitive impairments “that

substantially diminish[] the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.

§ 1B1.13 comment n.1(A)(ii). “[R]ehabilitation of the defendant is not, by itself, an

extraordinary and compelling reason for purposes of th[e] policy statement.” U.S.S.G. § 1B1.13

comment n.3. The policy statement also requires the court to determine that “[t]he defendant is

not a danger to the safety of any other person or to the community” before a sentence reduction

may be granted under § 3582(c)(1)(A). U.S.S.G. § 1B1.13(2).

       When considering compassionate release motions in the context of the COVID-19

pandemic, courts have required an inmate to show both a “particularized susceptibility to the

disease” and “a particularized risk of contracting the disease at his prison facility.” United States


                                                  2
            CASE 0:07-cr-00412-ADM Doc. 85 Filed 12/04/20 Page 3 of 3




v. Miland, No. 16–0159 (WMW), 2020 WL 3249259, at *3 (D. Minn. June 16, 2020) (quoting

United States v. Feiling, No. 3:19–112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10,

2020)); accord United States v. Ramirez, No. 17-10328-WGY, 2020 WL 2404858, at *3 (D.

Mass. May 12, 2020); United States v. Shamilov, No. 19-cr-238 (SRN), 2020 WL 2029600, at

*3 (D. Minn. Apr. 28, 2020). Here, Salean does not state that he suffers from any medical

condition, much less one that makes him particularly susceptible to COVID-19. The Court thus

finds that Salean has not demonstrated extraordinary and compelling reasons warranting

compassionate release.

                                     IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Saladean Walker Salean’s pro se Motion for

Compassionate Release [Docket No. 84] is DENIED.


                                                    BY THE COURT:



                                                        s/Ann D. Montgomery
                                                    ANN D. MONTGOMERY
                                                    U.S. DISTRICT COURT

Dated: December 4, 2020




                                               3
